DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7), in the reply filed on 11/03/2021, is acknowledged.  The traversal is on the ground(s) that there is a single general inventive concept represented by Groups I and II and that the Examiner did not properly justify the Restriction.  This is not found persuasive because the rationale justifying the Restriction under national stage entry (35 U.S.C. 371) was properly disclosed (see, for example, page 4 of the previous Office Action wherein the Examiner indicates that the two distinct methods are not permitted under 37 CFR 1.475(b)).  Moreover, Group II claim 8 is drawn to a distinct method (different objectives) than the Group I methods given the patient in Group II is specific:  one diagnosed with uncomplicated UTI.  The creatine clearance levels of Group II are in fact distinct from those of Group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2021.
Current Status of 16/618,037
This Office Action is responsive to the amended claims of June 9, 2021.
Original claims 1-7 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/618,037, filed 11/27/2019, as a national stage entry of PCT/US2018/035035, International Filing Date: 05/05/2018, which claims Priority from the following U.S. Provisional Applications:  62/512,655, filed 05/30/2017; 62/567,599, filed 10/03/2017; and 62/582,880, filed 11/07/2017.
Specification
The title containing “Novel” is objected to.  Application titles cannot contain words such as “New”, “Novel”, and “Improvement”.  Please revise by striking “Novel” from the title.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  Please remove “http://” from the Specification page 3.  See MPEP § 608.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over:
MEIJI (JPS 5750919, as reported by the WRITTEN OPINION (Written Opinion for PCT/US2018/035035, said Written Opinion included in this Office Action)).  The Written Opinion is only cited and provided since the Japanese Patent Office website, ESPACENet, and WIPO databases could not retrieve the English-language equivalent of the JPS 5750919 document.

The instant claims are drawn to various methods comprising distinct dosing schedules of Fosfomycin based on the creatine clearance characteristics of the patients being treated.

Determining the scope and contents of the prior art:
	The MEIJI reference teaches a dosing regimen for administering Fosfomycin or a pharmaceutically acceptable salt thereof to a renally impaired patient in need of treatment (page 2 para 1, “The present inventors have discovered the fact that the antibiotic Fosfomycin has an effect of markedly alleviating the nephrotoxicity”; page 3, para 1:  “Fosfomycin or its salt is administered orally, intramuscularly, or intravenously”) comprising administering Fosfomycin or a pharmaceutically acceptable salt thereof intravenously (page 3 para 1:  “Fosfomycin or its salt is administered orally, intramuscularly, or intravenously”).

Ascertaining the differences between the prior art and the claims at issue:
	While MEIJI teaches a dosing regimen for administering Fosfomycin or a pharmaceutically acceptable salt thereof to a renally impaired patient in need of treatment (cited, above), it does not teach the dosage (concentration and hours) and estimated creatine clearances of the instant claims.

Resolving the level of ordinary skill in the pertinent art:


Considering objective evidence present in the application indicating obviousness or nonobviousness:
The instant claims 1-7 are prima facie obvious in light of the reference MEIJI (as reported by Written Opinion for PCT/US2018/035035).
The skilled artisan would be expected before the effective filing date of the claimed invention to use routine experimentation to arrive at the dosages and dosing schedules of the instant claims since these dosing regimens represent the most efficacious therapeutic regimen of fosfomycin.
The artisan would be motivated to draw on the teachings of MEIJI, as reported by WRITTEN OPINION, which teaches a dosing regimen for administering Fosfomycin or a pharmaceutically acceptable salt thereof to a renally impaired patient in need of treatment (page 2 para 1; and page 3, para 1) comprising administering Fosfomycin or a pharmaceutically acceptable salt thereof intravenously (page 3 para 1).  
The artisan would be expected to employ some level of routine experimentation/optimization of variables in the MEIJI method (above) to arrive at the most therapeutically efficacious claims 1-7.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are presently allowable as written.
A STN search for elected Group I retrieved applicable prior art.  See “SEARCH 6” in enclosed search notes.
A review of these search results for inventor/assignee/owner names of the instant did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names using PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625